Citation Nr: 0307995	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  02-08 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel






INTRODUCTION

The veteran served on active duty from March 1941 to April 
1962.  He died in December 1993, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the appellant's claim has been obtained by the RO, and the RO 
has notified her of the type of evidence needed to 
substantiate her claim.

2.  The veteran died in December 1993, with end stage chronic 
obstructive pulmonary disease (COPD) listed as the cause of 
his death.

3.  At the time of the veteran's death, service connection 
was in effect for status post hemorrhoidectomies.

4.  The evidence of record does not reflect that the cause of 
the veteran's death was etiologically related to either 
service or a service-connected disability.



CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the appellant's claim, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist her with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained medical 
records of the veteran, and his claims file has been reviewed 
by a VA doctor for purposes of a medical opinion.  Although 
the veteran's medical records from the 1980s indicate 
treatment dating back to the early 1970s, the appellant did 
not provide details about such earlier VA or private 
treatment in response to a December 2001 VA request for 
additional information about relevant evidence.  Therefore, 
the VA has not obtained records of such treatment.

The VA's duty to notify the appellant of the evidence 
necessary to substantiate her claim has also been met, as the 
RO informed her of the need for such evidence in a December 
2001 letter.  See 38 U.S.C.A. § 5103.  This letter, which 
includes a summary of the newly enacted provisions of 
38 C.F.R. § 3.159, also contains a specific explanation of 
the type of evidence necessary to substantiate the claim, as 
well as which portion of that evidence (if any) was to be 
provided by her and which portion the VA would attempt to 
obtain on her behalf.  The specific requirements for a grant 
of the benefit sought on appeal will be discussed in further 
detail below, in conjunction with the discussion of the 
specific facts of this case.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  

Moreover, service connection may be granted for the cause of 
a veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  It is not sufficient to show that 
it casually shared in producing death; rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312. 

In this case, the appellant has alleged that the respiratory 
problems leading to the veteran's death were directly 
attributable to exposure to asbestos in service.

The veteran died in December 1993, and his death certificate 
lists end stage COPD as the primary cause of his death.  No 
underlying causes were listed in the death certificate, and 
an autopsy was not performed.  At the time of the veteran's 
death, service connection was in effect for status post 
hemorrhoidectomies, evaluated as zero percent disabling.  

The Board has reviewed the veteran's service medical records 
but finds no indication of treatment for COPD or any other 
chronic respiratory ailments.  The earliest medical evidence 
of treatment for severe COPD is from October 1980.  In August 
1983, the veteran underwent a left upper lobectomy for lung 
cancer; at that time, he was also noted to have undergone 
removal of a benign tumor from the left lower lobe ten years 
earlier.  Although the medical records dated from the period 
leading up to the veteran's death are extensive, indicating a 
progressive worsening of COPD, these records contain no 
mention of an asbestos-related disorder.  Rather, records 
dated as late as October 1993 indicate that the veteran 
continued to smoke at home despite severe COPD.

In a March 2001 statement, Lyle Jackson, M.D., noted that he 
was the veteran's doctor from approximately 1980 to 1993 and 
that, although the veteran was a smoker, asbestos was a known 
carcinogen like tobacco, and "[b]oth of these substances 
could be significant factors in the development of lung 
cancer."

In view of Dr. Jackson's statement, the RO referred the 
veteran's claims file to a VA doctor for a medical opinion.  
In January 2002, a VA doctor noted that he had reviewed the 
veteran's records and confirmed that, as he had served on 
submarines, his history of exposure to asbestos was supported 
by the record.  This doctor, however, opined there was no 
objective data in his medical records to support a diagnosis 
of asbestosis, and the final diagnosis of end stage COPD was 
instead attributable to tobacco use.  Late radiographic data, 
showing the sequella of two lung surgeries as well as pleural 
and possibly parenchymal scarring, were not specific for 
asbestosis, and a review of prior pathology material did not 
reveal asbestos-related material.

In determining the relative probative value of evidence, the 
Board has the discretion to favor the opinion of one 
competent medical professional over that of another, so long 
as an adequate statement of reasons and bases is provided.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The 
accuracy of the history upon which a medical opinion is based 
is particularly crucial in determining that opinion's 
probative value; an opinion based on a claimant's lay history 
lacks probative value.  Elkins v. Brown, 5 Vet. App. 474, 478 
(1993).  In view of this, the Board finds that the January 
2002 VA opinion, which was based on a medical history from a 
claims file review, has greater probative value than Dr. 
Jackson's statement, which contains no description of the 
record upon which it was based.  The Board also notes that 
Dr. Jackson's statement concerns only the possibility of an 
asbestos-related disease, and the VA doctor ruled out such a 
possibility unequivocally.  

Moreover, although Dr. Jackson was the veteran's personal 
doctor for several years, the United States Court of Appeals 
for Veterans Claims (Court) has declined to adapt a 
"treating physician rule" under which a treating 
physician's opinion would presumptively be given greater 
weight than that of a VA examiner or another doctor.  See 
Winsett v. West, 11 Vet. App. 420, 424-25 (1998).   

Overall, the medical evidence of record does not show a 
relationship between the cause of the veteran's death and 
either service or a service-connected disability.  The only 
other evidence supporting the claim is the lay opinion of the 
appellant, as indicated in her December 2000 Notice of 
Disagreement.  The appellant, however, has not been shown to 
possess the medical training or credentials necessary to 
render a competent opinion as to medical causation.  
Accordingly, her opinion does not constitute competent 
medical evidence and lacks probative value.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board is fully empathetic with the appellant in view of 
the death of her husband, especially given his record of 
active military service.  Nevertheless, as the evidence of 
record, taken as a whole, does not demonstrate a causal 
relationship between the cause of the veteran's death and 
either service or a service-connected disability, the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  

In reaching this conclusion, the Board acknowledges that, 
under 38 U.S.C.A. § 5107(b), all doubt is to be resolved in 
the claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  Because the preponderance of the evidence is 
against the present claim, however, that doctrine is not 
applicable in this case.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.



_________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

